OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 21, 1961.
In this proceeding to discipline him for professional misconduct, the Referee found the respondent guilty of professional misconduct in that the respondent, in an attempt to expedite his clients’ applications for liquor licenses, paid gratuities to a representative of the Suffolk County Alcoholic Beverage Control Board. The petitioner has moved to confirm the report of the Referee.
After reviewing all of the evidence, we are in full agreement with the report of the Referee. The respondent is guilty of the afore-mentioned misconduct. The petitioner’s motion to confirm the Referee’s report is granted.
*458In determining an appropriate measure of discipline to be imposed, we are mindful of the respondent’s previously unblemished record, the fact that he co-operated with the .District Attorney and the Grievance Committee throughout this entire proceeding and the other mitigating circumstances raised. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Thompson, JJ., concur.